DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8 are all within at least one of the four categories. 
The independent claim recites: 
[A1] A system for detecting a seizure associated with a subject; [B1] …configured to connect to a subject; [Cl]…that records electroencephalogram data; [D1]…configured to: receive electroencephalogram data; [E1] generate a set of Kantz algorithm parameters; [F1] process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents; [G1] determine the electroencephalogram data is associated with an epileptic seizure based upon the series of Lyapunov exponents; [H1] and cause…to display a representation of the series of Lyapunov exponents
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter 
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ....”. October 2019 Update: Subject Matter Eligibility, Il. A. i. “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.” /d. at Il. A. ii. “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.” /d. at Il. A. iii. See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. See footnotes 14 and 15.
The claimed steps of computing and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences 
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to steps that are also abstract. The dependent claims recite steps for computing a relationship and steps that can be performed in the mind (e.g. computing, determining). Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea. A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-8 is not integrated into a practical application because:
The abstract idea amounts to simply implementing the abstract idea on a computer. For example, the recitations regarding the generic computing components for computing and determining merely invoke a computer as a tool.
The data-gathering step (“receiving”) does not add a meaningful limitation to the method as it is insignificant extra-solution activity.
There is no improvement to a computer or other technology. “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition. Rather, the abstract idea is utilized to determine a relationship among data to provide blood flow metrics.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) Ill. The pending claims utilize a computer for computing and determining. The claims do not apply the obtained blood flow metrics to a particular machine.

The additional elements are identified as follows: [A2] a cap with a plurality of electroencephalogram electrodes...; [B2] an electroencephalogram machine connected to the 
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by
Grush, Loren, “Those ‘mind reading’ EEG headsets definitely can’t read your thoughts”, The Verge, Jan 12, 2016,  which disclose that EEG headsets with EEG electrodes in contact with a subject have been commonly used for a period of time and are well-understood, routine, and conventional technologies previously known to the pertinent industry;
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, Ill. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(II) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option Ill. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea. Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 9-16 are all within at least one of the four categories. 
The independent claim recites: 
[A1] A…method for detecting a seizure associated with a subject, the method executed…; [Bl] receiving electroencephalogram data associated with the subject; [C1] generating a set of Kantz algorithm parameters; [D1] processing the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents, wherein the series of Lyapunov exponents comprises a plurality of Lyapunov exponents; [E1] determining the electroencephalogram data is associated with an epileptic seizure based upon the series of Lyapunov exponents.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. See footnotes 14 and 15.
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ....”. October 2019 Update: Subject Matter Eligibility, Il. A. i. “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.” /d. at Il. A. ii. “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.” /d. at 
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. See footnotes 14 and 15.
The claimed steps of computing and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to steps that are also abstract. The dependent claims recite steps for computing a relationship and steps that can be 
This judicial exception (abstract idea) in claims 9-16 is not integrated into a practical application because:
The abstract idea amounts to simply implementing the abstract idea on a computer. For example, the recitations regarding the generic computing components for computing and determining merely invoke a computer as a tool.
The data-gathering step (“receiving”) does not add a meaningful limitation to the method as it is insignificant extra-solution activity.
There is no improvement to a computer or other technology. “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) Il. The claims recite a computer that is used as a tool for computing and determining.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition. Rather, the abstract idea is utilized to determine a relationship among data to provide blood flow metrics.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method 

The additional elements are identified as follows: [A2] one or more computer systems for executing the computer-implemented method;
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by
Grush, Loren, “Those ‘mind reading’ EEG headsets definitely can’t read your thoughts”, The Verge, Jan 12, 2016,  which disclose that EEG headsets with EEG electrodes in contact with a subject have been commonly used for a period of time 
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, Ill. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(II) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option Ill. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea. Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 17-20 are all within at least one of the four categories. 
The independent claim recites: 
[A1] A…method for detecting a seizure associated with a subject, the method executed…; [Bl] receiving electroencephalogram data derived from the subject who has been administered an electroencephalogram exam…; [C1] identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data; [D1] processing the electroencephalogram data associated with the subject using the 
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. See footnotes 14 and 15.
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ....”. October 2019 Update: Subject Matter Eligibility, Il. A. i. “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.” /d. at Il. A. ii. “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.” /d. at 
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. See footnotes 14 and 15.
The claimed steps of computing and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to steps that are also abstract. The dependent claims recite steps for computing a relationship and steps that can be 
This judicial exception (abstract idea) in claims 9-16 is not integrated into a practical application because:
The abstract idea amounts to simply implementing the abstract idea on a computer. For example, the recitations regarding the generic computing components for computing and determining merely invoke a computer as a tool.
The data-gathering step (“receiving”) does not add a meaningful limitation to the method as it is insignificant extra-solution activity.
There is no improvement to a computer or other technology. “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) Il. The claims recite a computer that is used as a tool for computing and determining.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition. Rather, the abstract idea is utilized to determine a relationship among data to provide blood flow metrics.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method 

The additional elements are identified as follows: [A2] one or more computer systems for executing the computer-implemented method; [B2] electroencephalogram input devices attached to the subject.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by
Grush, Loren, “Those ‘mind reading’ EEG headsets definitely can’t read your thoughts”, The Verge, Jan 12, 2016,  which disclose that EEG headsets with EEG electrodes in contact with a subject have been commonly used for a period of time 
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, Ill. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(II) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option Ill. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea. Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 8, 9, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (U.S. Pub. No. 2013/0035579) (previously cited) in view of Paivinen et al. “Epileptic seizure detection: A nonlinear viewpoint”, Computer Methods and Programs in Biomedicine (2005) 79, 151—159 and Sackellares et al. (U.S. Pub. No. 2007/0213786) (previously cited).
Regarding claim 1, Le discloses:
A system for detecting a seizure associated with a subject (paragraphs 0018 and 0049 disclose a computer system for collecting EEG signals used for detecting a seizure), the neuroheadset) with a plurality of electroencephalogram electrodes that can be connected to a subject (paragraphs 0019-0020 disclose a neuroheadset that distributed EEG sensors around the user’s head); an electroencephalogram machine (EEG data recording system) connected to the cap that records electroencephalogram data (paragraph 0018 discloses an EEG data recording system configured to receive and store EEG data); a display device (paragraphs 0024 and 0067 disclose wherein the system can include a device for displaying the measured data); and a computer system in communication with the electroencephalogram recording machine (paragraphs 0018 and 0020 discloses wherein the EEG data recording system is in communication or connection with a local computer or other data collection device), the computer system being configured to: receive electroencephalogram data (paragraphs 0018 and 0020 discloses wherein a computer system collects EEG signal data); process the electroencephalogram data associated with a subject to identify a Lyapunov exponent (paragraph 0035 discloses wherein the system can calculate or identify Lyapunov exponent from the EEG signal data); and cause the display device to display a representation (paragraphs 0024 and 0067 disclose wherein the analyzed data can be displayed on a device such as a smartphone).
Yet Le does not disclose:
generate a set of Kantz algorithm parameters; process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents.
However, in the same field of EEG analysis for seizure detection, Paivinen discloses:
generate a set of Kantz algorithm parameters (section 3.3.3 on page 154 discloses using Kantz algorithms to calculate Lyapunov exponents); process the electroencephalogram data section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate, generate a set of Kantz algorithm parameters; process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents, as taught by Paivinen, in order to produce more stable results for analyzing and measuring chaos (section 3.3.3).
Yet the combination does not disclose:
determine the electroencephalogram data is associated with an epileptic seizure based upon the series of Lyapunov exponents; and cause the display device to display a representation of the series of Lyapunov exponents.
However, in the same field of EEG analysis systems, Sackellares discloses:
determine the electroencephalogram data is associated with an epileptic seizure based upon the series of Lyapunov exponents (paragraphs 0262-0271 detail using Lyapunov exponents to from the EEG data to determine the occurrence of epileptic events and paragraphs 0125-0126 additionally disclose that the system can use a variety of algorithms including those of Kantz to determine Lyapunov exponents and wherein the Short-Term Maximum Lyapunov (STLmax) exponents can be a time series); and cause the display device to display a representation of the series of Lyapunov exponents (Figure 13 and paragraph 0245 disclose a display or representation of the series of Lyapunov exponents in the form of Short-Term Maximum Lyapunov (STLmax) exponent values (see at least paragraphs 0028 and 0123-0126)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate determine the electroencephalogram data is associated with an epileptic seizure based upon the series of Lyapunov exponents; and cause the display device to display a representation of the series of Lyapunov exponents, as taught by Sackellares, in order to effectively characterize and represent or display the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123). 
Regarding claim 3, Le in view of Paivinen and Sackellares discloses the system of claim 1, and Le further discloses:
further comprising a database that stores a plurality of historical Lyapunov exponents associated with seizure activity and wherein the computer system determines the electroencephalogram data is associated with the epileptic seizure based upon the Lyapunov exponent by comparing the Lyapunov exponent generated from the electroencephalogram data to the plurality of historical Lyapunov exponents associated with seizure activity stored in the database (paragraphs 0018, 0020, and 0031 disclose wherein recorded synchronization patterns of EEG signals associated with neurological conditions, are stored in a data storage module (database) for later analysis and determination of neurological conditions and paragraph 0035 discloses wherein the synchronization patterns of EEG patterns includes Lyapunov exponents and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures).
Yet Le does not disclose:
wherein the Lyapunov exponent is a series of exponents.

wherein the Lyapunov exponent is a series of exponents (paragraphs 0125-0126 discloses that the system uses Kantz’s algorithms to determine Lyapunov exponents and wherein the Short-Term Maximum Lyapunov (STLmax) exponents can be a time series and wherein the STLmax time series is compared throughout the analysis to determine seizure state).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate wherein the Lyapunov exponent is a series of exponents, as taught by Sackellares, in order to effectively characterize the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123). 
Regarding claim 5, Le in view of Paivinen and Sackellares discloses the system of claim 1, and Le further discloses:
wherein the electroencephalogram data is derived from the cap with the plurality of electroencephalogram electrodes configured to connect to a subject who has been administered an electroencephalogram exam (paragraphs 0020 and 0053 disclose wherein the electroencephalogram data is recorded from the neuroheadset on the scalp of the user and wherein the measurements or exam can be performed in a commercial or residential setting).
Regarding claim 8, Le in view of Paivinen and Sackellares discloses the system of claim 1, and Le further discloses:
wherein the computer system is configured to generate a rendering of the Lyapunov exponent identified from electroencephalogram data associated with a subject (paragraph 0067 discloses a display configured for providing feedback and processed output to the patient and/or healthcare provider and paragraph 0035 discloses wherein the synchronization patterns of EEG patterns include the Lyapunov exponent).
Yet Le does not disclose:
wherein the system renders a series of Lyapunov exponents from the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters, wherein the rendering of the series of Lyapunov exponents comprises a plurality of Lyapunov exponents rendered as a time series, wherein the epileptic seizure corresponds to a particular time of the time series.
However, in the same field of EEG analysis systems, Paivinen discloses:
wherein the system renders a series of Lyapunov exponents from the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters, wherein the rendering of the series of Lyapunov exponents comprises a plurality of Lyapunov exponents rendered as a time series (section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents and wherein the calculated Lyapunov exponents are calculated as a series over time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate, wherein the system renders a series of Lyapunov exponents from the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters, wherein the rendering of the series of Lyapunov exponents comprises a plurality of Lyapunov exponents rendered as a time series, as taught by Paivinen, in order to produce more stable results for analyzing and measuring chaos (section 3.3.3).
Yet the combination does not disclose:

However, in the same field of EEG analysis systems, Sackellares discloses:
wherein the rendering of the series of Lyapunov exponents comprises a plurality of Lyapunov exponents rendered as a time series, wherein the epileptic seizure corresponds to a particular time of the time series (Figure 13 and paragraph 0245 disclose a display, representation, or rendering of the series of Lyapunov exponents in the form of Short-Term Maximum Lyapunov (STLmax) exponent values and paragraphs 0125-0126 additionally disclose that the system can use a variety of algorithms including those of Kantz to determine Lyapunov exponents and wherein the Short-Term Maximum Lyapunov (STLmax) exponents can be a time series).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate wherein the epileptic seizure corresponds to a particular time of the time series, as taught by Sackellares, in order to effectively characterize the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123).
Regarding claim 9, Le discloses:
A computer-implemented method for detecting a seizure associated with a subject (paragraphs 0018 and 0049 disclose a computer system for collecting EEG signals used for detecting a seizure), the method executed by one or more computer systems and comprising: receiving electroencephalogram data associated with the subject (paragraphs 0018 and 0020 discloses wherein a computer system collects EEG signal data from a subject); processing the electroencephalogram data associated with the subject to identify a series of Lyapunov exponents (paragraph 0035 discloses wherein the system can calculate or identify Lyapunov exponent from the EEG signal data); and determining the electroencephalogram data is associated with an epileptic seizure based upon the Lyapunov exponent (paragraphs 0033, 0039, and 0060 discloses wherein the system can determine if the EEG data is associated with a neurological condition and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures).
Yet Le does not disclose:
generating a set of Kantz algorithm parameters; process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents, wherein the series of Lyapunov exponents comprises a plurality of Lyapunov exponents.
However, in the same field of EEG analysis systems, Paivinen discloses:
generating a set of Kantz algorithm parameters (section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents); process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents, wherein the series of Lyapunov exponents comprises a plurality of Lyapunov exponents (section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents and wherein the calculated Lyapunov exponents are calculated as a series over time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate, generating a set of Kantz algorithm parameters; process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents, wherein the series 
Yet the combination does not disclose:
wherein the determining the electroencephalogram data is associated with an epileptic seizure is based on a series of Lyapunov exponents.
However, in the same field of EEG analysis systems, Sackellares discloses:
wherein the determining the electroencephalogram data is associated with an epileptic seizure is based on a series of Lyapunov exponents (paragraphs 0262-0271 detail using Lyapunov exponents to from the EEG data to determine the occurrence of epileptic events and paragraphs 0125-0126 additionally disclose that the system can use a variety of algorithms including those of Kantz to determine Lyapunov exponents and wherein the Short-Term Maximum Lyapunov (STLmax) exponents can be a time series).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate wherein the determining the electroencephalogram data is associated with an epileptic seizure is based on a series of Lyapunov exponents, as taught by Sackellares, in order to effectively characterize the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123).
Regarding claim 11, Le in view of Paivinen and Sackellares discloses the method of claim 9, and Le further discloses:
wherein determining the electroencephalogram data is associated with the epileptic seizure based upon the Lyapunov exponent includes comparing the Lyapunov exponent generated from the electroencephalogram data to a plurality of historical Lyapunov exponents associated with seizure activity stored in the database (paragraphs 0018, 0020, and 0031 disclose wherein recorded synchronization patterns of EEG signals associated with neurological conditions, are stored in a data storage module (database) for later analysis and determination of neurological conditions and paragraph 0035 discloses wherein the synchronization patterns of EEG patterns includes Lyapunov exponents and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures).
Yet Le does not disclose:
wherein the Lyapunov exponent is a series of exponents.
However, in the same field of EEG analysis systems, Sackellares discloses:
wherein the Lyapunov exponent is a series of exponents (paragraphs 0125-0126 discloses that the system uses Kantz’s algorithms to determine Lyapunov exponents and wherein the Short-Term Maximum Lyapunov (STLmax) exponents can be a time series and wherein the STLmax time series is compared throughout the analysis to determine seizure state).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate wherein the Lyapunov exponent is a series of exponents, as taught by Sackellares, in order to effectively characterize the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123). 
Regarding claim 13, Le in view of Paivinen and Sackellares discloses the method of claim 9, and Le further discloses:
wherein the electroencephalogram data is derived from a subject who has been administered an electroencephalogram exam by way of electroencephalogram input devices attached to the subject (paragraphs 0020 and 0053 disclose wherein the electroencephalogram data is recorded from the neuroheadset on the scalp of the user and wherein the measurements or exam can be performed in a commercial or residential setting).
Regarding claim 16, Le in view of Paivinen and Sackellares discloses the method of claim 9, and Le further discloses:
generating a rendering of the Lyapunov exponent identified from electroencephalogram data associated with the subject (paragraph 0067 discloses a display configured for providing feedback and processed output to the patient and/or healthcare provider and paragraph 0035 discloses wherein the synchronization patterns of EEG patterns includes Lyapunov exponents).
Yet Le does not disclose:
wherein the system renders a series of Lyapunov exponents from the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters.
However, in the same field of EEG analysis systems, Paivinen discloses:
wherein the system renders a series of Lyapunov exponents from the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters (section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents and wherein the calculated Lyapunov exponents are calculated as a series over time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate, wherein the system renders a series of Lyapunov exponents from the electroencephalogram data associated with a 
Yet the combination does not disclose:
causing a display device to display the rendering of the series of Lyapunov exponents.
However, in the same field of EEG analysis systems, Sackellares discloses:
causing a display device to display the rendering of the series of Lyapunov exponents (Figure 13 and paragraph 0245 disclose a display, representation, or rendering of the series of Lyapunov exponents in the form of Short-Term Maximum Lyapunov (STLmax) exponent values and paragraphs 0125-0126 additionally disclose that the system can use a variety of algorithms including those of Kantz to determine Lyapunov exponents and wherein the Short-Term Maximum Lyapunov (STLmax) exponents can be a time series).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate causing a display device to display the rendering of the series of Lyapunov exponents, as taught by Sackellares, in order to effectively characterize the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Paivinen and Sackellares, as applied to claims 1 and 9, and further in view of Sabesan et al. (U.S. Pub. No. 2010/0286747) (previously cited).
Regarding claim 2, Le in view of Paivinen and Sackellares discloses the system of claim 1, and Le further discloses:
wherein the electroencephalogram data includes at least one data sample acquired over a time period (Le discloses wherein the EEG signal can be acquired for any length of time).

wherein the EEG data is acquired over a discrete time period.
However, in the same field of EEG systems for seizure analysis, Sabesan discloses:
wherein the EEG data is acquired over a discrete time period (paragraph 0052 discloses wherein the EEG data is acquired for 10.24 seconds).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the EEG data is acquired over a discrete time period, as taught by Sabesan, as a simple substitution for the undisclosed acquisition time period of Le, to achieve the predictable result of analyzing EEG signal data for determine characteristics associated with seizure events. 
Regarding claim 10, Le in view of Paivinen and Sackellares discloses the method of claim 9, and Le further discloses:
wherein the electroencephalogram data includes at least one data sample acquired over a time period (Le discloses wherein the EEG signal can be acquired for any length of time).
Yet Le does not disclose:
wherein the EEG data is acquired over a discrete time period.
However, in the same field of EEG systems for seizure analysis, Sabesan discloses:
wherein the EEG data is acquired over a discrete time period (paragraph 0052 discloses wherein the EEG data is acquired for 10.24 seconds).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the EEG data is acquired over a discrete time period, as taught by Sabesan, as a simple substitution . 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Paivinen and Sackellares, as applied to claims 1 and 9, and further in view of Kantz, Holger, “A robust method to estimate the maximal Lyapunov exponent of a time series”, Physics Letters A 185 (1994) pgs. 77-87 (previously cited).
Regarding claim 4, Le in view of Paivinen and Sackellares discloses the system of claim 1, yet Le does not disclose:
wherein the computer system processes the electroencephalogram data associated with the subject using the set of Kantz algorithm parameters to identify the series of Lyapunov exponents by: plotting a log distance versus evolution time of the data; and determining a gradient of the plot of log distance versus evolution time.
However, in the same field of EEG signal analysis systems, Kantz discloses:
wherein the computer processes the electroencephalogram data associated with the subject using the set of Kantz algorithm parameters to identify the series of Lyapunov exponents by: plotting a log distance versus evolution time of the data (page 77 and Section 2 on pages 79-80 disclose wherein the Lyapunov exponents are identified by plotting a log distance versus the evolution of time (x(t)) using a set of algorithms identified by the author Kantz (Kantz algorithms)); and determining a gradient of the plot of log distance versus evolution time (pages 80-81 disclose wherein the slope (gradient) is determined of the plot of log distance versus evolution time). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the 
Yet Kantz does not particularly disclose:
wherein Kantz algorithms are applied to EEG data.
 However, in the same field of signal analysis systems, Paivinen discloses:
wherein Kantz algorithms are applied to EEG data (section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate, wherein Kantz algorithms are applied to EEG data, as taught by Paivinen, in order to produce more stable results for analyzing and measuring chaos (section 3.3.3).
Regarding claim 12, Le in view of Paivinen and Sackellares discloses the method of claim 9, yet Le does not disclose:
wherein processing the electroencephalogram data associated with the subject using the set of Kantz algorithm parameters to identify the series of Lyapunov exponents includes: plotting a log distance versus evolution time of the electroencephalogram data; and determining a gradient of the plot of log distance versus evolution time.
However, in the same field of EEG signal analysis systems, Kantz discloses:
page 77 and Section 2 on pages 79-80 disclose wherein the Lyapunov exponents are identified by plotting a log distance versus the evolution of time (x(t)) using a set of algorithms identified by the author Kantz (Kantz algorithms)); and determining a gradient of the plot of log distance versus evolution time (pages 80-81 disclose wherein the slope (gradient) is determined of the plot of log distance versus evolution time). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein processing the electroencephalogram data associated with the subject using the set of Kantz algorithm parameters to identify the series of Lyapunov exponents includes: plotting a log distance versus evolution time of the electroencephalogram data; and determining a gradient of the plot of log distance versus evolution time, as taught by Kantz, in order to get more precise data with a high confidence level when other methods might yield varied or wildly different results (page 79).
Yet Kantz does not particularly disclose:
wherein Kantz algorithms are applied to EEG data.
 However, in the same field of signal analysis systems, Paivinen discloses:
wherein Kantz algorithms are applied to EEG data (section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate, wherein Kantz .
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Paivinen and Sackellares, as applied to claims 1 and 9, and further in view of McNair et al. (U.S. Pat. No. 10098582) (previously cited).
Regarding claim 6, Le in view of Paivinen and Sackellares discloses the system of claim 1, yet Le fails to disclose:
wherein the computer system generates the set of Kantz algorithm parameters by identifying an optimal set of Kantz algorithm parameters determined by iteratively evaluating possible values for each parameter using historical EEG data
However, in the same field of EEG analysis systems, McNair discloses:
wherein the computer generates the set of Kantz algorithm parameters by identifying an optimal set of Kantz algorithm parameters determined by iteratively evaluating possible values for each parameter using historical EEG data (column 14, lines 39-67, and column 15, lines 1-32 disclose wherein the Kantz algorithm is used for determining the Lyapunov exponents by calculating a single representative number for each time series of the EEG data (historical EEG data) wherein the number is calculated by applying a function to the entire time series (iteratively evaluating)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate, wherein the computer generates the set of Kantz algorithm parameters by identifying an optimal set of Kantz algorithm parameters determined by iteratively evaluating possible values for each parameter using 
Regarding claim 14, Le in view of Paivinen and Sackellares discloses the method of claim 9, yet Le fails to disclose:
wherein generating the set of Kantz algorithm parameters comprises identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data.
However, in the same field of EEG analysis systems, McNair discloses:
wherein generating the set of Kantz algorithm parameters comprises identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data (column 14, lines 39-67, and column 15, lines 1-32 disclose wherein the Kantz algorithm is used for determining the Lyapunov exponents by calculating a single representative number for each time series of the EEG data (historical EEG data) wherein the number is calculated by applying a function to the entire time series (iteratively evaluating)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate wherein generating the set of Kantz algorithm parameters comprises identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data, as taught by McNair, in order to produce more stable results for analyzing small number time series data (Column 14, lines 55-65).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Paivinen and Sackellares, as applied to claim 1, and further in view of Chaovalitwongse et al. (U.S. Pat. No. 7461045) (previously cited).
Regarding claim 7, Le in view of Paivinen and Sackellares discloses the system of claim 1, yet Le does not disclose:
wherein the computer system determines the electroencephalogram data is associated with an epileptic seizure by: computing a rate of change of the series of Lyapunov exponents; comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold; and detecting the epileptic seizure when the rate of change exceeds the threshold.
However, in the same field of EEG systems for seizure analysis, Chaovalitwongse discloses:
wherein the computer system determines the electroencephalogram data is associated with an epileptic seizure by: computing a rate of change of the series of Lyapunov exponents (column 4, lines 27-67 and column 5, lines 1-15 disclose wherein the system determines epileptic seizures by examining and determining changes in the state of the system including Lyapunov exponents which represent dynamical measurements of series data); comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold (column 13, lines 28-37 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value); and detecting the epileptic seizure when the rate of change exceeds the threshold (column 13, lines 6-67 and column 14, lines 1-11 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value in order to calculate seizure events).

Regarding claim 15, Le in view of Paivinen and Sackellares discloses the method of claim 9, yet Le does not disclose:
wherein determining the electroencephalogram data is associated with the epileptic seizure comprises computing a rate of change of the series of Lyapunov exponents; comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold; and detecting the epileptic seizure when the rate of change exceeds the threshold.
However, in the same field of EEG systems for seizure analysis, Chaovalitwongse discloses:
wherein determining the electroencephalogram data is associated with the epileptic seizure further comprises computing a rate of change of the series of Lyapunov exponents (column 4, lines 27-67 and column 5, lines 1-15 disclose wherein the system determines epileptic seizures by examining and determining changes in the state of the system including Lyapunov exponents which represent dynamical measurements of series data); comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold (column 13, lines 28-37 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value); and detecting the epileptic seizure when the rate of change exceeds the threshold (column 13, lines 6-67 and column 14, lines 1-11 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value in order to calculate seizure events).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein determining the electroencephalogram data is associated with the epileptic seizure further comprises computing a rate of change of the series of Lyapunov exponents; comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold; and detecting the epileptic seizure when the rate of change exceeds the threshold, as taught by Chaovalitwongse, in order to quickly and accurately warn the subject of impending seizures through transition detection of Lyapunov exponent values.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Paivinen, Sackellares, McNair, and Kantz.
Regarding claim 17, Le discloses:
A computer-implemented method for detecting a seizure associated with a subject (paragraphs 0018 and 0049 disclose a computer system for collecting EEG signals used for detecting a seizure), the method executed by one or more computer systems and comprising: receiving electroencephalogram data associated with the subject who has been administered an electroencephalogram exam by way of electroencephalogram input devices attached to the subject (paragraphs 0018 and 0020 discloses wherein a computer system collects EEG signal data from a subject and paragraphs 0020 and 0053 disclose wherein the electroencephalogram data is recorded from the neuroheadset on the scalp of the user and wherein the measurements or exam can be performed in a commercial or residential setting); processing the electroencephalogram data associated with the subject to identify a Lyapunov exponent (paragraph 0035 discloses wherein the system can calculate or identify Lyapunov exponent from the EEG signal data); and determining the electroencephalogram data is associated with an epileptic seizure based upon the Lyapunov exponent (paragraphs 0033, 0039, and 0060 discloses wherein the system can determine if the EEG data is associated with a neurological condition and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures).
Yet Le does not disclose:
process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents; wherein the processing of Kantz algorithms to identify a series of Lyapunov exponents is applied to EEG data.
However, in the same field of EEG analysis systems, Paivinen discloses:
process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents (section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents and wherein the calculated Lyapunov exponents are calculated as a series over time); wherein the processing of Kantz algorithms to identify a series of Lyapunov exponents is applied to EEG data (section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents and wherein the calculated Lyapunov exponents are calculated as a series over time and section 3.1 discloses wherein the data collected and analyzed is EEG signal data). 

Yet the combination does not disclose:
determining the electroencephalogram data is associated with an epileptic seizure is based on a series of Lyapunov exponents. 
However, in the same field of EEG analysis systems, Sackellares discloses:
determining the electroencephalogram data is associated with an epileptic seizure is based on a series of Lyapunov exponents (paragraphs 0262-0271 detail using Lyapunov exponents to from the EEG data to determine the occurrence of epileptic events).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate determining the electroencephalogram data is associated with an epileptic seizure is based on a series of Lyapunov exponents, as taught by Sackellares, in order to effectively characterize the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123).
	Yet the combination does not disclose:
identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data.
However, in the same field of EEG analysis systems, Paivinen discloses:
column 14, lines 39-67, and column 15, lines 1-32 disclose wherein the Kantz algorithm is used for determining the Lyapunov exponents by calculating a single representative number for each time series of the EEG data (historical EEG data) wherein the number is calculated by applying a function to the entire time series (iteratively evaluating)). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data, as taught by McNair, in order to produce more stable results for analyzing small number time series data (Column 14, lines 55-65).
Yet the combination does not disclose:
wherein the processing the data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents is done by: plotting a log distance versus evolution time of the electroencephalogram data; and determining a gradient of the plot of log distance versus evolution time.
However, in the same field of EEG signal analysis systems, Kantz discloses:
wherein the computer processes the data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents by: plotting a log distance versus evolution time of the electroencephalogram data (page 77 and Section 2 on pages 79-80 disclose wherein the Lyapunov exponents are identified by plotting a log distance versus the evolution of time (x(t)) using a set of algorithms identified by the author Kantz (Kantz algorithms)); and determining a gradient of the plot of log distance versus evolution time (pages 80-81 disclose wherein the slope (gradient) is determined of the plot of log distance versus evolution time). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the computer processes the data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents by: plotting a log distance versus evolution time of the electroencephalogram data; and determining a gradient of the plot of log distance versus evolution time, as taught by Kantz, in order to get more precise data with a high confidence level when other methods might yield varied or wildly different results (page 79).  
Regarding claim 19, Le in view of Paivinen, Sackellares, McNair, and Kantz discloses the method of claim 17, and Le further discloses:
wherein determining the electroencephalogram data is associated with the epileptic seizure based upon the Lyapunov exponent includes comparing the Lyapunov exponent generated from the electroencephalogram data to a plurality of historical Lyapunov exponents associated with seizure activity stored in the database (paragraphs 0018, 0020, and 0031 disclose wherein recorded synchronization patterns of EEG signals associated with neurological conditions, are stored in a data storage module (database) for later analysis and determination of neurological conditions and paragraph 0035 discloses wherein the synchronization patterns of EEG patterns includes Lyapunov exponents and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures).
Yet Le does not disclose:
wherein the Lyapunov exponent is a series of exponents.

wherein the Lyapunov exponent is a series of exponents (paragraphs 0125-0126 discloses that the system uses Kantz’s algorithms to determine Lyapunov exponents and wherein the Short-Term Maximum Lyapunov (STLmax) exponents can be a time series and wherein the STLmax time series is compared throughout the analysis to determine seizure state).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate wherein the Lyapunov exponent is a series of exponents, as taught by Sackellares, in order to effectively characterize the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Paivinen, Sackellares, McNair, and Kantz, as applied to claim 17, and further in view of Sabesan.
Regarding claim 18, Le in view of Paivinen, Sackellares, McNair, and Kantz discloses the method of claim 17, and Le further discloses:
wherein the electroencephalogram data includes at least one data sample acquired over a time period (Le discloses wherein the EEG signal can be acquired for any length of time).
Yet Le does not disclose:
wherein the EEG data is acquired over a discrete time period.
However, in the same field of EEG systems for seizure analysis, Sabesan discloses:
wherein the EEG data is acquired over a discrete time period (paragraph 0052 discloses wherein the EEG data is acquired for 10.24 seconds).
. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Paivinen, Sackellares, McNair, and Kantz, as applied to claim 17, and further in view of Chaovalitwongse.
Regarding claim 20, Le in view of Paivinen, Sackellares, McNair, and Kantz discloses the method of claim 17, yet Le does not disclose:
wherein determining the electroencephalogram data is associated with an epileptic seizure comprises: computing a rate of change of the series of Lyapunov exponents; comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold; and detecting the epileptic seizure when the rate of change exceeds the threshold.
However, in the same field of EEG systems for seizure analysis, Chaovalitwongse discloses:
wherein determining the electroencephalogram data is associated with an epileptic seizure comprises: computing a rate of change of the series of Lyapunov exponents (column 4, lines 27-67 and column 5, lines 1-15 disclose wherein the system determines epileptic seizures by examining and determining changes in the state of the system including Lyapunov exponents which represent dynamical measurements of series data); comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold (column 13, lines 28-37 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value); and detecting the epileptic seizure when the rate of change exceeds the threshold (column 13, lines 6-67 and column 14, lines 1-11 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value in order to calculate seizure events).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein determining the electroencephalogram data is associated with an epileptic seizure comprises: computing a rate of change of the series of Lyapunov exponents; comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold; and detecting the epileptic seizure when the rate of change exceeds the threshold, as taught by Chaovalitwongse, in order to quickly and accurately warn the subject of impending seizures through transition detection of Lyapunov exponent values.
Response to Amendment
Applicant amended claims 16 in the response filed 11/22/2021.
Response to Arguments
Applicant' s arguments, see pages 9-10 of Applicant’s response, filed 11/22/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paivinen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791